Citation Nr: 0614635	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  98-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from April 1969 to February 
1971.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for PTSD and schizophrenia.

By remand from the Board to the RO in January 1999, it was 
requested that the veteran be afforded a VA psychiatric 
examination by a panel of two board certified psychiatrists 
who were to determine the etiology of all psychiatric 
disability and reconcile any conflicting diagnoses.  By 
decision of the Board in January 2003, service connection for 
PTSD and schizophrenia were denied.  

The parties submitted a joint motion to the Court in January 
2004 in which it was indicated that VA had failed to follow 
the instructions in its January 1999 remand as the veteran 
had not been examined by a panel of two board certified 
psychiatrists.  VA is also required to conduct an accurate 
and descriptive medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 
Vet. App. 121 (1991).  

The joint motion noted that it was held in the case of 
Stegall v. West, 11 Vet. App. 268 (1998), that when remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  By order of the Court 
in January 2004, the Board's January 2003 decision was 
vacated and the case was remanded to the Board for 
readjudication in concert with the joint remand.

The Board remanded the appeal to the RO in January 2005 to 
afford the veteran an examination by a panel of two board 
certified psychiatrists; however, the requested evaluation by 
a panel of two board certified psychiatrists was not 
accomplished.  As a result, in order to effectuate the 
appropriate evidentiary development pursuant to the January 
2004 joint motion and Court order, this case must again be 
returned to the RO.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a panel of two board 
certified psychiatrists (not separate 
evaluations by two different 
psychiatrists).  Prior to the psychiatric 
examination, complete psychological 
testing including instruments with 
validity scales, projective testing and 
neuropsychological testing should be 
accomplished.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  The 
panel of two board certified 
psychiatrists should render an opinion as 
to whether it is at least as likely as 
not that the veteran currently suffers 
from PTSD or schizophrenia that is 
related to his service.  If a diagnosis 
of PTSD is rendered, the examiners must: 
a) specify the stressor upon which the 
diagnosis is based, and b) discuss the 
etiology of the veteran's PTSD.  In 
addition, the examiners should reconcile 
any medical conclusion that conflicts 
with an opinion previously of record.  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






